OPINION OF THE COURT
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (89 AD2d 604). We emphasize that the proper standard of review of determinations by the Commissioner of Department of Housing Preservation and Development is a “rational basis” test (Matter of Asen Bros. & Brook v Leventhal, 54 NY2d 839; Matter of Colton v Berman, 21 NY2d 322, 329).
Concur: Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer.